DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

This Office Action is in reply to Applicants’ correspondence of 08/19/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note: The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 11/13/2019 Applicants elected, without traverse, the particular species that is a nucleic acid fraction that is DNA fragments that are in solution (e.g.:  previously presented claim 3).
As discussed in the interview of 08/02/2021, the Examiner has agreed to Applicants’ changing of the elected invention to include nucleic acids that are “in association with a solid phase”.

New Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 31-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims for lack of an adequate written description in the application as originally filed is based on the particular aspects of the claimed components encompassed by the limitations of the claims in view of the particular disclosure of the instant application.
Claim 2 recites the broad limitation that the fragments of the claimed compositions “are in association with a solid phase”.  Applicants have asserted that the claim limitations find basis in the specification at page 3, line 14-28 of the specification.  This cited portion of the specification addresses a variety of methods known in the prior art that can be used to perform size-based separation of nucleic acids:  chromatography or electrophoresis such as chromatography on agarose or polyacrylamide gels, ion-pair reversed-phase high performance liquid chromatography, capillary electrophoresis in a self- coating, low-viscosity polymer matrix, selective extraction in microfabricated electrophoresis devices, microchip electrophoresis on reduced viscosity polymer matrices, adsorptive membrane chromatography, density gradient centrifugation, nanotechnological means such as microfabricated entropic trap arrays.  While the listing of size separation methods is lengthy, such a disclosure directed to particular types of components (i.e.:  all related size-based separation of nucleic acids) such a particular disclosure is not a proper basis for the broad limitation of the claim.  The generic “association with a solid phase” encompasses any sort of solid material for any purpose, e.g.:  nucleic acids on a filter paper for long term storage; nucleic acids bound to a glass slide as an addressable array; nucleic acids bound to addressable beads.  
The breadth of the claim limitations in view of the particular disclosure of the originally filed application with regard to the claimed compositions being “in association with a solid phase” is particularly relevant to additional aspects of the claims, such as claim 31 which recites that “the solid phase is chosen from … a membrane, a microchip, and an array”.  But, as set forth above, the breadth of elements encompassed by the claims is considered greater than the particular elements as they are disclosed in the application as originally filed.  For example, thee size separation of the extracellular DNA in said serum or plasma sample via microfabricated entropic trap arrays; but the limitation of “an array” encompasses the isolated fragments immobilized at individual discrete addressable location on a glass slide (i.e.:  a typical definition of an “array” in the related art).  But such a structure (i.e.:  the nucleic acids fragments from maternal plasma themselves on an addressable array) is not particularly envisioned by the application as originally filed.  While the specifications also mentions “nucleic acid arrays (so-called "DNA chips") and the like” (page 4), even this disclosure is not an implicit teaching of the claims (i.e.:  the nucleic acids fragments from maternal plasma themselves on an addressable array) because the typical process in the art would be to use the isolate fragments as template to generate labeled material which is then hybridized to immobilized probes.  
Claims 37-44 are further considered new matter where the claims, in light of the recited limitations and the prosecution history of the application including Applicants’ Remarks, are directed to a particular portion of cell-free DNA (e.g.:  the fragments or about 300 base pairs or less) to the exclusion of other nucleic acid fragments (i.e.:  longer fragments) in a size-selected fraction.  But the claims require that this composition is “in association with a size separation method component”.  But the application as originally filed does not teach the required composition (e.g.:  isolated small fragments at the exclusion of larger fragments) within such a component.  For example the applications teaches applying a sample of total cell-free DNA from blood to a size separation apparatus, but such a teaching is not consistent with the requirement for the lack of larger fragments.
Claim 38 recites the limitation that “the composition is in a container”, but such limitation in combination with the limitations of claim 37, form which claim 38 depends, is inconsistent with the teachings of the application as originally filed.  While the concept of the size selected nucleic acids in any “container” may be generally understood from the methods and examples disclosed in the application (e.g.:  DNA purified from the agarose gel pieces using the QIAEX II Gel Extraction kit; TaqMan amplification reactions), the components of any size separation device (e.g.:  as taught in the specification) would not themselves be considered “containers” is the context of what is claimed.  The skilled artisan would not consider an ion-pair reversed-phase high performance liquid chromatography device to be a container.
Similar to the analysis of the claim limitations in view of the disclosure of the originally filed application as provided above, the breadth of the limitation of “a solid support having bound thereon” (claim 45) is regard to the claimed nucleic acids is not fully supported by the disclosure.  In the context of the claim it appear appears to include any manner of immobilized nucleic acids.  But the specification only teaches the claimed size-selected nucleic acids in transient association with solid phases for the purposes of purification/separation.  This is particularly relevant to the claims as they are directed to an array (claim 46) having bound thereon fetal and maternal DNA.  But, as detailed above, such an array as would be understood by the skilled artisan to be claimed is not part of the application as originally filed.

Maintained Claim Rejections - 35 USC § 101
Modified as Necessitated by Claim Amendments

Claims 2 and 31-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a natural product) without significantly more.  Claims 2 and 31-46 are directed to a natural product which falls within the law of nature exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., No. 12-398 (June 13, 2013) - “A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and “Myriad’s DNA claim falls within the law of nature exception”. 

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 

Step 1.  Is the claim directed to a process, machine, article of manufacture, or composition of matter?  Yes-  the claim is clearly directed to nucleic acids which are a composition of matter.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- the claims are directed to a fraction of DNA that contains fetal and maternal DNA fragments which occur naturally in the blood of a pregnant female.  The fragments of the claimed fraction are not markedly different than their naturally occurring counterpart because they are the same fragments that are contained in the blood of a pregnant human female.  They are products from nature merely isolated, and moved from one environment to another.
Because claims recite a nature-based product limitation (the nucleic acid fragments acid), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception.  MPEP 2106.04(c)(I).  Although the claim also recites a non-nature based product limitation (the association with a solid phase in claim 2, the association with a size separation component in claim 37, and the solid support of claim 45), the markedly different characteristics analysis is applied only to the nature-based product limitation.  MPEP 2106.04(c)(I)(A).  The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here, the closest natural counterpart is the human genomic DNA that is found in the blood of a pregnant female.  When the claimed nucleic acid is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics.  Therefore, the nucleic acid of the claims is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented).  Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.

Step 2A, prong two.  Does the claim as a whole integrate the recited judicial exception into a practical application of the exception?  No - This evaluation is performed by identifying whether there are any additional elements recited in the claim beyond the judicial exception, and evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  The claims recite generic elements (e.g.:  a solid phase) or broadly addressed structures (e.g.:  size separation method components; solid supports) that appear to encompass a broad selection of structures.  Reciting such generic elements thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception, where such structure may be part of the analysis of any nucleic acid, and they do not change any part of the function, or other basic characteristics of the nucleic acids.

MPEP 2106.04(c) provides guidance on the analysis of claims directed to naturally occurring nucleic acids: 
... assume that applicant claims a single-stranded piece of DNA (a primer) having a nucleotide sequence derived from the sense strand of naturally occurring nucleic acid C. Although nucleic acid C occurs in nature as a double-stranded molecule having a sense and an antisense strand, the closest natural counterpart for the claimed nucleic acid is the sense strand of C only. See, e.g., University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241,1241 (Fed. Cir. 2014) (comparing single-stranded nucleic acid to the same strand found in nature, even though "single-stranded DNA cannot be found in the human body").


Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case, as detailed above, the claims are drawn mixtures of DNA that encompass naturally occurring DNA sequences, and portions of a naturally occurring mixture of those fragments.  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claims include additional elements of broadly recited solid components, which is at best the equivalent of adding the words “apply it” to the judicial exception, which are not sufficient provide an inventive concept to the claims. 


In the instant case the rejected claims are drawn to nucleic acids that encompass a product that is naturally occurring (i.e.:  the claimed fragments may be the same as a portion of the natural human genome).  In this regard it is noted that in Association for Molecular Pathology et al v. Myriad Genetics, Inc. et al, (569 U. S. ____ (2013)), the Supreme Court provides:
Myriad did not create or alter either the genetic information encoded in the BCRA1 and BCRA2 genes or the genetic structure of the DNA.  It found an important and useful gene, but groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry. See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U. S. 127. Finding the location of the BRCA1 and BRCA2 genes does not render the genes patent eligible “new . . . composition[s] of matter,” §101. Myriad’s patent descriptions highlight the problem with its claims: They detail the extensive process of discovery, but extensive effort alone is insufficient to satisfy §101’s demands.  Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together.

To summarize, the Court has held that “a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”.  

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to a product that is a composition of DNA that contains fetal and maternal DNA fragments which occur naturally in the blood of a pregnant female, and is not significantly more than the judicial exception of the natural product.  Applicants’ arguments (p.7-9 of the Remarks of 08/19/2021) have been considered but are not persuasive to withdraw the rejection. 
Applicants have argued that the amended and the new claims recite additional elements that distinguish the claimed composition from the natural product, and that the additional elements are meaningful and the claims as a whole amount to significantly more than the judicial exception.  The argument is not persuasive because, as set forth in the rejection, the broad additional limitations do not provide anything particular to the claimed compositions that sufficiently integrate the exception into a practical application.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 and 31-46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-19 of copending Application No. 17/317,240 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the same fraction of nucleic acids as instantly claimed, and include recitations of the same type of solid phase elements as the instantly rejected claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634